NO.

       SCOTTY MURL CASSELMAN                                              IN THE COURT OF

       V*                                                                 CRIMINAL APPEALS

       mETOj OF TEXAS                                                     OF TEXAS ^ ^ ^
COURT OF CRIMINAL APPEALS                                                    C0URT 0F CRIMINAL APPEALS
      APR 13 2015           PRO SE MOTION FOR EXTENTION OF TIME TO FILE            Mjp qq jMti
                                 PETITION FOR DISCRETIONARY REVIEW
    Abel Acosta, Clerk                                                          Abe| Acosta C|erk
       TO THE HONORABLE COURT OF CRIMINAL APPEALS:

               COMES NOW the appellant / Petitioner in the above styled and numbered

       cause and respectfully moves this Honorable Court to extend the time for :' ; :

       filing the Appellants Petition for Discretionary Review in this cause and in -•

       support thereof would show the Court the following:

               1)   The style and number of this case in the Eleventh Court of Appeals,

       Eastland, Texas is: Scotty Murl Casselman v. The State of Texas, Case No.

       11-12-oo268-CR.


               2)   The style and number of this case in the trial court is: The State

       of Texas v. Scotty Murl Casselman, Cause No. 8983 from the 132nd Judicial         .:

       District Court of Scurry County, Texas.

               3)   The Petitioner was convicted of the felony offense of Possession

       of Controlled Substance, less than a gram in a drug free zone.

               4)   Judgment was entered on February 7, 2006, and punishment was

       assessed at 40 years confinement with no fine.

               5)   The Court of Appeals affirmed the conviction on February 5, 2015,

       and Motion For Rehearing was denied on March 25, 2015.

               6)   The deadline for filing the Petition For Discretionart Review in •-.

       this Cause is April 24, 2015.




                                             1 of 2
       7)   An extention of time for a period of 60 days is requested, that

would make the due date June 23, 2015.

       8)   No prior request for an extention of time has been made.

       9)   The facts relied upon to show good cause for the requested

extention are, as follows: The Petitioner was represented by court appointed

counsel during the appeal of this case to the Court of Appeals.         After the

conviction was affirmed, the trial courts.; appointed counsel refused to file

a Petition for Discretionary Review.     Therefore additional time is needed for

the Petitioner to either prepare and file the Petition pro se or to seek legal

assistance in filing the Petition.

      WHEREFORE, PREMISES CONSIDERED, the Petitioner respectfully request ':"''•-

that this Honorable Court extend time for filing the PetitionoFor Discretionary

Review in this Cause to June 23, 2015.

                                              Respectfully submitted,



                                                           (La&sjzXKs-o-^
                                              Petitioner


                                              Scotty Murl Casselman
                                              1211 West County Road 138, Lot #6
                                              Midland, TX 79706


                            CERTIFICATE OF SERVICE


       The Petitioner hereby certifies that a true and correct copy of the
foregoing Motion has been mailed to the Office of the Criminal District
Attorney for Scurry County, Eenjamin Smith, 1806 25th Street, Suite 302,
Snyder, TX 79549, and mailed via U.S. mail to the Office of the State
Prosecuting Attorney, P.O. Box 12405, Capitol Station, Austin, TX 78711, on
the 3 /     day of M<gPcL     ,2015.

                                               /^asfffer cV^JL*^
                                              Scotty Mtefl Casselman




                                     2 of 2
                                           Scotty Murl Casselman
                                           1211 West County Road 138, Lot # 6
                                           Midland, TX 79706

                             M&rck 3j, 2015
Texas Court of Criminal Appeals
C/0 Louise Pearson, Clerk

Capitol Station                                                       ^%^i/¥
Austin, Texas 78711-2308                                         APR q
RE:    Appellate Case No. 11-12-00268-CR    11th Court of fljtfm&ls
       Trial Court Case No. 8983            132nd District       *00%Q
       Scotty Murl Casselman v. The State of Texas                       '

Honorable Louise Pearson, Clerk,

       Please find enclosed the PetitionerIs Motion For Extention of Time to
File Petition For Discretionary Review. Please file the instrument and bring i
it to the attention of the Court at earliest convenience.      Thank you for your
service in this matter.


Sincerely,



$>Q£tfc CjUAqOm^^
Scotty Murl Casselman


cc



Benjamin Smith,
District Attorney's Office
1806 25th St., Ste. 302
Snyder, TX 79549

State Prosecuting Attorney
P.O. Box 12405, Capitol Station
Austin, TX 78711
JIM R.WRIGHT
 CHIEF JUSTICE
                                                  Court of Appeals                                       SHERRY WILLIAMSON
                                                                                                                   CLERK



                                                 Eleventh District of Texas                                 TELE: 254/629-2638
MIKE WILLSON
JUSTICE                                             100 WEST MAIN STREET, SUITE 300                          FAX: 254/629-2191

                                                             P.O. BOX 271                              sherry.vvilliamson@txcourts.gov
JOHN M. BAILEY                                                                                           www.txcourts.gov/11 thcoa
 JUSTICE                                                EASTLAND, TEXAS 76448

                                                          March 26, 2015

                 Scotty Murl Casselman                               Dana Cooley
                 #1353071                                            1806 25th Street, Suite 302
                 c/o Coots Family                                    Snyder, TX 79549
                 3609 FM 715                                         * DELIVERED VIA E-MAIL *
                 Midland, TX 79706

                 RE:    Appellate Case Number: 11-12-00268-CR
                        Trial Court Case Number:       8983-A
                 Style: Scotty Murl Casselman
                        v. The State of Texas

                        The Court has this day GRANTED IN PART Appellant's pro se motion requesting
                 suspension of appellate rules in the above cause.

                        The Court has also this day'DENIED Appellant's pro se motion for rehearing.

                        If either party wishes to file a Petition for Discretionary Review, please note:

                        1) Pursuant to Tex. R. App. P. 68.3(a), the petition and all copies of the petition must be
                            filed with the Clerk of the Court of Criminal Appeals; and

                        2) Pursuant to Tex. R. App. P. 68.4(i), a copy ofthis Court's opinion must be attached.to
                            each copy of the Petition for Discretionary Review.


                                                                                 Respectfully yours,




                                                                                 Sherry Williamson, Clerk

                 cc:   Reed A. Filley (DELIVERED VIA E-MAIL)
                        Ernie Armstrong, Judge (DELIVERED VIA E-MAIL)
/all \(h<£s+aoo^KL<LJ)>i

                  ' *•'